DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 1-8, 10-15, and 17-21 are pending and under consideration.
Drawings
2.	The drawings are objected to because the description of Figures 3-6 and 9 reference colored aspects of the drawings.  However, no color drawings petition filed under 37 CFR 1.84(a)(2) has been submitted.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Specification
3.	The disclosure is objected to because of the following informalities: on page 2, paragraphs [0013] and [0015], “vesigenurtacel-L (HS-110)” should be viagenpumatucel-L (HS-110)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 is drawn to “wherein the cancer treatment is vesigenurtacel-L (HS-110)”.  However HS-110 is viagenpumatucel-L.  Thus it is unclear if the claim is limited to viagenpumatucel-L or vesigenurtacel-L. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-8, 10-13,  and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 295 065 B1 (Podack et al. Oct. 19, 2013), “Podack-065” in view of WO 2011/146828 A2 (Podack et al. Nov. 24, 2011), “Podack-828”, evidenced by EPA (Radionuclide Basics: Cobalt-60, Oct. 17, 2015), “EPA”
	Podack-065 teaches in claim 15:  a method comprising the steps of: (a) providing a culture of recombinant cells engineered to secrete complexes of a modified gp96 heat shock protein and an antigen, wherein the modified heat shock protein lacks an endoplasmic reticulum retention sequence; (b) determining the rate of complex secretion by the cultured recombinant cells; (c) preparing a dose of the recombinant cells based on the rate determined in step (b); (d) irradiating the dose of the recombinant cells to eliminate their proliferation while maintaining their ability to secrete the modified heat shock protein-antigen complexes; and (e) freezing the irradiated recombinant cells in a plurality of aliquots.
	Podack-065 teaches that modified gp96 heat shock protein is gp96-Ig. See Example 6-pp. 27-29.
	Podack-065 teaches that the recombinant tumor cells can be irradiated with 12,000 rad/120 Gy prior to injection to a patient for the safety of the patient.  Podack-065 teaches that the irradiated cells do not proliferate.  See ¶ [0193].
Podack-065 teaches that recombinant cells containing a modified hsp gene sequence can be archived by freezing down and storing under liquid nitrogen, so that batches of the recombinant host cells can be retrieved and used many times in the future. See ¶ [0051].
Podack-065 teaches that recombinant cells containing a modified hsp gene sequence can be pooled and/or aliquoted; or expanded. See ¶ [0051].
Podack-065 teaches that the cells may be gamma irradiated.  See ¶ [0173].
Podack-065 teaches that the cells recombinant cells can be lung cancer cells or bladder cancer cells for treatment of those cancers.  See ¶¶ [0033], [0035], [0179], and [0194] and claims 1, 3, and 4. 
Podack-065 teaches as set forth above, but does not specifically teach using 120 Gy of radiation during the freezing process.
Podack-828 teaches a recombinant cell based vaccine for treatment of cancer that comprises the secretable gp96-Ig vaccine protein.  See abstract and ¶¶ [0006]- [0007]. 
Podack-828 teaches that the recombinant cells can be irradiated to prevent the cells from replication while allowing heat shock protein secretion.  See abstract and  ¶ [0008]
Podack-828 teaches that the recombinant cells are irradiated with 12,000 rad/120 Gy using a cobalt-irradiator, aliquoted and frozen.  See ¶¶ [0029].  Radioactive cobalt is a gamma radiation emitter.  See EPA.
Podack-828 teaches that the 12,000 rad/120 Gy treated recombinant cells were replication incompetent, but maintained biological activity. See ¶¶ [0029]-[0031]. Podack-828 teaches that the irradiated cells had > 70% viability and secreted gp96-Ig. See ¶ [0031].
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Podack-065 and Podack-828 use 120 Gy of gamma radiation during the freezing process after the cells are contacted with liquid nitrogen because Podack-065 teaches that the recombinant gp96-Ig cells are irradiated and frozen with liquid nitrogen and Podack-828 teaches that the recombinant gp96-Ig cells irradiated with 120 Gy of gamma radiation and frozen were replication incompetent, but maintained viability and secretion of gp96-Ig.  One would have been motivated to use120 Gy of gamma radiation as taught by Podack-828 in the method of Podack-065 for treatment of the frozen cells given that the treated cells recovered, were viable and secreted gp96-Ig. 
Regarding claims 3 and 4, given that there is no claimed comparison for the increases in cell viability or cell recover, thus the claims read on any level of viability or recovery.

6.	Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 295 065 B1 (Podack et al. Oct. 19, 2013), “Podack-065” in view of WO 2011/146828 A2 (Podack et al. Nov. 24, 2011), “Podack-828” ”, evidenced by EPA (Radionuclide Basics: Cobalt-60, Oct. 17, 2015), “EPA” as applied to claims 1-8, 10-13,  and 17-20  above, and further in view of Morgensztern et al. (J. Thoracic Oncology 4-7 Dec. 2016, 12(1), Suppl.: S394-395, Ab: MA09.06), “Morgensztern”. 
Podack-065 and Podack-828 teach as set forth above, but do not teach viagenpumatucel (HS-110) cells. 
Morgensztern teaches that HS-110 is an allogenic whole-cell vaccine selected for high expression of adenocarcinoma tumor antigens and engineered to secrete gp96-Ig. 
Morgensztern teaches treating patients with advanced lung adenocarcinoma with HS-110 cells and nivolumab. Morgensztern teaches that overall response (ORR) rate in immune responder patients (IR) was 50%. 
Morgensztern teaches that HS-110 cells may have synergistic activity in combination with immune checkpoint inhibitors.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Podack-065,  Podack-828 and Morgensztern and use the with HS-110 cells in the methods of Podack-065 and Podack-828 for cancer treatment because Morgensztern teaches that overall response (ORR) rate in immune responder patients (IR) was 50% in patients treated with HS-110 cells and nivolumab and that HS-110 cells may have synergistic activity in combination with immune checkpoint inhibitors.  Given the anti-cancer activity of HS-110 cells, one would have been motivated to use HS-110 cells in the methods of Podack-065 and Podack-828.
7.	Claim(s) 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 295 065 B1 (Podack et al. Oct. 19, 2013), “Podack-065” in view of WO 2011/146828 A2 (Podack et al. Nov. 24, 2011), “Podack-828” ”, evidenced by EPA (Radionuclide Basics: Cobalt-60, Oct. 17, 2015), “EPA” as applied to claims 1-8, 10-13,  and 17-20  above, and further in view of Schreiber et al. (Cancer Res. 2016 76(14-Suppl.): 1405), “Schreiber”.
Podack-065 and Podack-828 teach as set forth above, but do not teach vesigenurtacel-L (HS-410) cells. 
Schreiber teaches vesigenurtacel-L is an allogeneic, cell based, vaccine engineered to secrete the heat shock protein, gp96-Ig, which facilitates cross-presentation of cell-derived antigens on MHC I to activate CD8+ T cell responses across MHC barriers.
Schreiber teaches that in bladder cancer patients treated with vesigenurtacel-L and BCG, although no patient received a complete course of maintenance BCG, 70% of patients remained recurrence free beyond 12 months. Schreiber teaches that these data provide exciting clinical evidence of patient benefit derived from an allogeneic immunotherapy vaccine. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Podack-065,  Podack-828 and Schreiber and use the vesigenurtacel-L cells in the methods of Podack-065 and Podack-828 for cancer treatment because Schreiber teaches that in bladder cancer patients treated with vesigenurtacel-L and BCG 70% of patients remained recurrence free beyond 12 months and that these data provide exciting clinical evidence of patient benefit derived from an allogeneic immunotherapy vaccine.  Given the anti-cancer activity of vesigenurtacel-L cells, one would have been motivated to use vesigenurtacel-L cells in the methods of Podack-065 and Podack-828.
Conclusion
8.	No claims allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642